Johnston, J.:
I dissent. The record in this case is scant, and is insufficient to properly raise the questions presented by the insurance company. It comes here upon a transcript which contains none of the evidence, nor any statement of what the evidence tended to show, and which in fact includes none of the proceedings of the trial, except such as by statute constitute a part of the record of the district court. The judgment sought to be reversed is in favor of Mrs. Thorp, and every reasonable presumption should be indulged by this court to uphold it. The insurance company alleges that the judgment is erroneous, and it devolves upon it to bring enough of the proceedings and evidence as will affirmatively show error, before it is entitled to a reversal and an order for judgment in its favor upon the findings of the jury. It is contended by the plaintiff in error, and stated in the prevailing opinion, that the court erred in refusing an instruction requested by the plaintiff in error, but how that question can be *246determined is not easily seen. In the absence of the evidence, or any statement of its purport, this court cannot say that the instructions asked were applicable, and cannot review any errors assigned upon the refusal of instructions asked, nor the giving of those excepted to. (Leroy v. McConnell, 8 Kas. 273 ; Stetler v. King, 43 id. 316.)
The next and only other contention of the insurance company is, that the court erred in not giving judgment in its favor upon the special findings of the jury. It is said that the finding in regard to the “account” of loss is inconsistent with the general verdict, and requires the entry of a judgment in favor of the company. All presumptions are in favor of the validity of the findings and verdict, and it is our duty to harmonize them if possible. In response to the question: “Did the plaintiff, before the commencement of this suit, render to the defendant an account of the loss, signed and sworn to?” the following answer was given: “The jury finds no proof in the' testimony submitted that the plaintiff made any signed and sworn statement to the defendant.” No other questions respecting proofs of loss were submitted. It will be observed that the jury do not find that proofs of loss were not made by Mrs. Thorp and accepted by the insurance company. It was a building which was insured, and proof of its loss by fire would be easily made by the owner and readily accepted by the company. For all that is shown, an account of loss not signed and not sworn to may have been made to and accepted by the company without question. If the adjuster or representative of the company was} present when the fire occurred, or came upon the ground soon after its occurrence, very little proof would have been sufficient to satisfy him that the house was destroyed. An' unsigned and unsworn statement would probably have been deemed sufficient; and if the evidence was here showing such to have been the fact, it would be conceded that the answer of the jury was not inconsistent with the verdict, and that the company was not entitled to judgment on the finding. From the charge of the court, it appears probable that the company had suffi*247cient notice and proofs of loss, for it is recited that the adjuster was present and attempted a settlement of the claim. If the company accepted imperfect proofs, and recognized the loss, no stricter or other proof would be necessary. Then, again, if no proofs of loss of any kind were presented, it may be that the same were waived by the action of the company. It is said that the pleadings would not admit of such proof; but if the proof was offered and received without objection, we would not hesitate to treat the pleadings as amended to that extent. There is a qualified statement in the petition respecting the performance of the conditions of the policy by Mrs. Thorp. It recites that she performed all the conditions “ required to be done and performed by the said plaintiff, to entitle her to the payment of said amount of loss so sustained by said plaintiff, and to render the said defendant liable to pay the same.”
The company answered by a general denial, and then specially alleged as a defense that one of the conditions of the policy respecting the occupancy of the building had been violated; but there is no allegation that the condition respecting proofs of loss had not been observed. But if the pleadings are construed strictly, so as to require an amendment before proof of a waiver could be offered over an objection of the company, how can it be said that any such objection was made? Of course, if the question of waiver was a matter of dispute, and the plaintiff relied on the waiver to maintain his action, it must be pleaded before testimony of such waiver can be received over the objections of the company. (Insurance Co, v. Johnson, 47 Kas. 1; same case, 27 Pac. Rep. 100.) “ Where no objection is made to the introduction of evidence, no material error is committed by permitting its introduction.”, (Grandstaff v. Brown, 23 Kas. 176.) If the company recognized the loss, and testimony of that fact was given, as the instructions of the court would seem to indicate, it would cure a defective allegation in the petition, and would warrant us in treating the petition as amended so as to make it uphold the judgment that was given. This court has frequently *248treated the pleadings as amended for the purpose of upholding the judgment, although no formal amendment was made or requested in the trial court. (Railway Co. v. Caldwell, 8 Kas. 244; Baird v. Truitt, 18 id. 124; Gas Co. v. Schliefer, 22 id. 470; Grandstaff v. Brown, 23 id. 178; Organ Co. v. Lasley, 40 id. 521; Jung v. Liebert, 44 id. 304.)
Counsel cite us to the evidence in the record of the former review of the case in this court, making it appear that that evidence was used upon the last trial; and if we could look into that testimony there would probably be no difficulty in sustaining the verdict and findings; but we cannot look beyond what is contained in the record of the present proceedings in error. (Railroad Co. v. Andrews, 34 Kas. 563.) The burden, however, is on the insurance company to show error. A mere inference or presumption is not sufficient to overthrow the verdict. “Error is never presumed, but must always be affirmatively shown.” (Lucas v. Sturr, 21 Kas. 482.) As before stated, all presumptions are to be construed in favor of the correctness of the findings and judgment of the court. We should presume, therefore, in support of the judgment, that, while a signed and sworn “account” of the loss was not given, such an “account” or proof of loss was made as was satisfactory to the company and its adjuster. I think we may also fairly presume, for the purpose of upholding the judgment, that the testimony respecting the proofs of loss, or the recognition of the loss by the company, was received in evidence without objection, and that all of the parties treated the pleadings as sufficient to warrant the introduction of the testimony, and that if an amendment can be regarded as necessary, we may, like the parties, treat the case as though an amendment was made.
I do not think the court erred in refusing to enter judgment in favor of the insurance company upon the special findings, nor do I see any sufficient grounds for a reversal.